Citation Nr: 1700380	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from November 1990 to April 1993, from January 2003 to June 2003, and from December 2003 to March 2005, including service in Iraq.  He also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Specifically, a VA examination is needed.  The medical records show that the Veteran had a vehicle accident while riding an all-terrain vehicle (ATV) in October 2004, which was during his final period of active duty service.  The hospital emergency room records indicate that he had facial injuries and loss of consciousness at the time of the accident.  He was diagnosed with a closed head injury.  

The Veteran wrote in a December 2009 statement that he lost consciousness for several days after the accident.  The emergency room records show, by comparison, that he was alert and oriented upon admission.  A November 2012 VA Mental Health record reflects his assertion that he had little recollection of the day of the accident and the following 2-3 days.  

This evidence establishes an in-service injury with some conflicting evidence as to the extent of his loss of consciousness immediately after the accident.  

Next, in the December 2009 statement, the Veteran wrote that he started developing symptoms, such as short term memory loss, fatigue, and anxiety, plus ringing in his ears, after the accident.  By comparison, he informed a VA neurologist in March 2011 that he had headaches, but no other symptoms, after the accident. 

Thus, there is some evidence, albeit conflicting, of ongoing symptoms since the ATV accident.  

Finally, there is an indication of a nexus.  Specifically, the Veteran's VA doctor in December 2009 stated that the Veteran's losing consciousness after the accident "suggest[s] possible TBI," although the doctor found that "objective evidence is not available."  

Similarly, a VA neurologist in March 2011 noted the Veteran's complaints of "an ensuing headache."  The doctor found that the Veteran "does not have post concussion syndrome" as "[h]e would not meet criteria for it."  This doctor found, however, that "I think his concussion did contribute to his headache, but this is based upon the history alone."  The doctor also considered "the possibility of tapering off of the proton pump inhibitor as this too can cause headaches and may possibly be the etiology of his pain."

These assessments indicate a nexus, but note the lack of evidence and other possible causes for his headaches.  Thus, these medical assessments are sufficient to warrant a VA examination, but are not sufficient to base an award of service connection at this time.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finally notes that the Veteran is a Persian Gulf War veteran.  Thus, a theory of entitlement under § 3.317, regarding compensation for certain disabilities occurring in Persian Gulf veterans, is raised.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records which have been "scanned in" to the electronic database.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo all VA examination(s) needed to address the claimed TBI and tinnitus disorders.  The relevant information in the claims file must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all TBI and/or tinnitus disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is particularly asked to address the likelihood that the Veteran has a TBI and/or tinnitus resulting from the documented ATV accident during service in October 2004, which involved a head injury.  

(c)  If any condition is not related to the ATV accident, please state whether the symptoms are attributable to a known clinical diagnosis.  

(d)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(e) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

In answering all questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the opinion, and (2) explain how that evidence justifies the opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

